Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest prior art is Clark et al. (US 2015/0317523), previously cited.

Regarding claim 1, 
Clark teaches:
A hazardous vehicle prediction device comprising: 
a processor to execute a program (Clark: [0012]; [0033]); and 
a memory (Clark: [0014]; [0016]; [0024]; [0033]) to store a database storing behavior information indicating behavior of hazardous driving and hazardous vehicle information indicating numbers of a license plate of a vehicle which has conducted hazardous driving before and a type of the hazardous driving of the vehicle (Clark: Fig 5; step 509; [0023]; [0027]-[0028]; determining if detected license plate number was previously searched and cause for alarm, such as aggressive driving or high closure rate in [0018], or DUI in the past 6 months), 
determining a vehicle that is conducting or is likely to conduct hazardous driving from among one or more vehicles around a host vehicle and a type of the hazardous driving using information indicating states of the host vehicle and the vehicles and a surrounding situation (Clark: [0018]; [0028]-[0029] determine if a nearby vehicle is dangerous, such as showing aggressive driving or high closure rate, or has a recent DUI) and the behavior information stored in the database (Clark: Fig 5; step 509; [0027]; determining if detected license plate number was previously searched and cause for alarm); 
detecting a license plate from image data on the vehicles captured by a camera mounted on the host vehicle (Clark: [0019]; [0026]; determine license plate number); 
identifying a vehicle that corresponds to the hazardous vehicle information stored in the database by collating numbers of the license plate detected with the numbers stored in the database (Clark: Fig 5; step 509; [0027]; determining if detected license plate number was previously searched and cause for alarm); 
predicting a risk to the host vehicle using the determination result and the identification result (Clark: Fig 5; [0027]; detected license plate number had already been searched and alarmed, so the process goes to the alarm condition); and 

wherein the processes further include controlling display of a head-up display mounted on the host vehicle (Clark: [0018]),

Clark fails to teach:
highlighting a hazardous vehicle on the display in a case where the hazardous vehicle is present in a display area of the head-up display, and displaying image data on the hazardous vehicle captured by the camera and information indicating a position of the hazardous vehicle in the display area of the head-up display in a case where the hazardous vehicle is present outside the display area of the head-up display.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488